             Case 21-20237                Doc 1       Filed 03/11/21          Entered 03/11/21 12:46:11                       Page 1 of 127
                                                                                                                                                        3/11/21 12:44PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF CONNECTICUT

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                       Check if this is an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                        04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Kevin
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        L.
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your
                                   Johnson
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-6910
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 1
            Case 21-20237              Doc 1       Filed 03/11/21             Entered 03/11/21 12:46:11                  Page 2 of 127
                                                                                                                                                  3/11/21 12:44PM

Debtor 1   Kevin L. Johnson                                                                          Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 72 Mistuxet Avenue
                                 Mystic, CT 06355
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 New London
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
            Case 21-20237             Doc 1          Filed 03/11/21            Entered 03/11/21 12:46:11                     Page 3 of 127
                                                                                                                                                     3/11/21 12:44PM

Debtor 1    Kevin L. Johnson                                                                              Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 3
            Case 21-20237               Doc 1       Filed 03/11/21            Entered 03/11/21 12:46:11                       Page 4 of 127
                                                                                                                                                   3/11/21 12:44PM

Debtor 1    Kevin L. Johnson                                                                               Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 4
             Case 21-20237               Doc 1         Filed 03/11/21            Entered 03/11/21 12:46:11                 Page 5 of 127
                                                                                                                                                    3/11/21 12:44PM

Debtor 1    Kevin L. Johnson                                                                           Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 5
            Case 21-20237               Doc 1        Filed 03/11/21           Entered 03/11/21 12:46:11                       Page 6 of 127
                                                                                                                                                       3/11/21 12:44PM

Debtor 1    Kevin L. Johnson                                                                              Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Kevin L. Johnson
                                 Kevin L. Johnson                                                  Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     March 11, 2021                                    Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 6
            Case 21-20237             Doc 1           Filed 03/11/21         Entered 03/11/21 12:46:11                       Page 7 of 127
                                                                                                                                                    3/11/21 12:44PM

Debtor 1   Kevin L. Johnson                                                                               Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Anthony S. Novak                                               Date         March 11, 2021
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Anthony S. Novak
                                Printed name

                                Novak Law Office, P.C.
                                Firm name

                                280 Adams Street
                                Manchester, CT 06042
                                Number, Street, City, State & ZIP Code

                                Contact phone     860-432-7710                               Email address         anthonysnovak@aol.com
                                ct09074 CT
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 7
           Case 21-20237                      Doc 1            Filed 03/11/21                   Entered 03/11/21 12:46:11                                   Page 8 of 127
                                                                                                                                                                                 3/11/21 12:44PM


 Fill in this information to identify your case:

 Debtor 1                   Kevin L. Johnson
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF CONNECTICUT

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             115,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              41,471.98

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             156,471.98

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $              48,200.53

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      3.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             312,639.19


                                                                                                                                     Your total liabilities $               360,842.72


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                7,011.66

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                7,033.85

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
         Case 21-20237                     Doc 1          Filed 03/11/21      Entered 03/11/21 12:46:11                 Page 9 of 127
                                                                                                                                         3/11/21 12:44PM

 Debtor 1      Kevin L. Johnson                                                           Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                        $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:
       9a. Domestic support obligations (Copy line 6a.)                                                   $

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $

       9d. Student loans. (Copy line 6f.)                                                                 $

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$


       9g. Total. Add lines 9a through 9f.                                                           $




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information              page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
          Case 21-20237                           Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                        Page 10 of 127
                                                                                                                                                                          3/11/21 12:44PM


 Fill in this information to identify your case and this filing:

 Debtor 1                    Kevin L. Johnson
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF CONNECTICUT

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        72 Mistuxet Avenue                                                             Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Mystic                            CT        06355-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $115,000.00                $115,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Fee simple
        New London                                                                     Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $115,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                    page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
         Case 21-20237                   Doc 1           Filed 03/11/21                   Entered 03/11/21 12:46:11                         Page 11 of 127
                                                                                                                                                                     3/11/21 12:44PM

 Debtor 1        Kevin L. Johnson                                                                                   Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Nissan                                    Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Murano                                          Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2010                                            Debtor 2 only                                            Current value of the     Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                                $3,056.00                  $3,056.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $3,056.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Household goods and furnishings                                                                                                 $3,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    TV, computer, iphone                                                                                                              $500.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No

Official Form 106A/B                                                       Schedule A/B: Property                                                                          page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
         Case 21-20237                             Doc 1              Filed 03/11/21                          Entered 03/11/21 12:46:11         Page 12 of 127
                                                                                                                                                                     3/11/21 12:44PM

 Debtor 1         Kevin L. Johnson                                                                                            Case number (if known)

        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            Everyday clothing, outerwear, footwear, casualwear                                                                        $500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Wedding band                                                                                                            $1,500.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                          $5,500.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash                                     $5.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.                                               Bank of America Savings #6937                                           $0.00



                                              17.2.                                               Liberty Bank Checking #0879                                         $738.89


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:



Official Form 106A/B                                                                       Schedule A/B: Property                                                          page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
        Case 21-20237                        Doc 1        Filed 03/11/21            Entered 03/11/21 12:46:11                     Page 13 of 127
                                                                                                                                                        3/11/21 12:44PM

 Debtor 1         Kevin L. Johnson                                                                            Case number (if known)

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                            Institution name:

                                                                            Capital Group IRA Not property of the estate
                                                                            pursuant to 11 USC Sec 541(c)(2) and CGS
                                                                            52-321(a).                                                               $24,172.09


                                                                            Roth IRA Not property of the estate pursuant
                                                                            to 11 USC Sec 541(c)(2) and CGS 52-321(a).                                 $7,000.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.




Official Form 106A/B                                                   Schedule A/B: Property                                                                 page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
         Case 21-20237                       Doc 1            Filed 03/11/21                   Entered 03/11/21 12:46:11                                   Page 14 of 127
                                                                                                                                                                              3/11/21 12:44PM

 Debtor 1        Kevin L. Johnson                                                                                                Case number (if known)

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                               Surrender or refund
                                                                                                                                                                 value:

                                             U.S. Financial Life Insurance Co. Term
                                             Life Policy                                                                                                                           $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
      No
        Yes. Give specific information..


                                                          Hoosier cabinet, collection of baskets, top folding desk from
                                                          Googin estate                                                                                                      $1,000.00


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................           $32,915.98


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.




Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
           Case 21-20237                       Doc 1             Filed 03/11/21                       Entered 03/11/21 12:46:11                                 Page 15 of 127
                                                                                                                                                                                 3/11/21 12:44PM

 Debtor 1         Kevin L. Johnson                                                                                                      Case number (if known)

 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                        $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................               $115,000.00
 56. Part 2: Total vehicles, line 5                                                                            $3,056.00
 57. Part 3: Total personal and household items, line 15                                                       $5,500.00
 58. Part 4: Total financial assets, line 36                                                                  $32,915.98
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $41,471.98              Copy personal property total            $41,471.98

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                         $156,471.98




Official Form 106A/B                                                               Schedule A/B: Property                                                                              page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
          Case 21-20237                  Doc 1           Filed 03/11/21               Entered 03/11/21 12:46:11                  Page 16 of 127
                                                                                                                                                           3/11/21 12:44PM


 Fill in this information to identify your case:

 Debtor 1                 Kevin L. Johnson
                          First Name                        Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF CONNECTICUT

 Case number
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the    Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from     Check only one box for each exemption.
                                                               Schedule A/B

      72 Mistuxet Avenue Mystic, CT 06355                            $115,000.00                                $66,799.47      Conn. Gen. Stat. § 52-352b(t)
      New London County
      Line from Schedule A/B: 1.1                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

      2010 Nissan Murano                                               $3,056.00                                  $3,056.00     Conn. Gen. Stat. § 52-352b(j)
      Line from Schedule A/B: 3.1
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

      Household goods and furnishings                                  $3,000.00                                  $3,000.00     Conn. Gen. Stat. § 52-352b(a)
      Line from Schedule A/B: 6.1
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

      TV, computer, iphone                                                $500.00                                   $500.00     Conn. Gen. Stat. § 52-352b(a)
      Line from Schedule A/B: 7.1
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

      Everyday clothing, outerwear,                                       $500.00                                   $500.00     Conn. Gen. Stat. § 52-352b(a)
      footwear, casualwear
      Line from Schedule A/B: 11.1                                                          100% of fair market value, up to
                                                                                            any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                       page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21               Entered 03/11/21 12:46:11                     Page 17 of 127
                                                                                                                                                              3/11/21 12:44PM


 Debtor 1    Kevin L. Johnson                                                                             Case number (if known)

     Brief description of the property and line on             Current value of the    Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from     Check only one box for each exemption.
                                                               Schedule A/B

     Wedding band                                                     $1,500.00                                   $1,500.00        Conn. Gen. Stat. § 52-352b(k)
     Line from Schedule A/B: 12.1
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     Cash                                                                   $5.00                                      $5.00       Conn. Gen. Stat. § 52-352b(r)
     Line from Schedule A/B: 16.1
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     Bank of America Savings #6937                                          $0.00                                      $0.00       Conn. Gen. Stat. § 52-352b(r)
     Line from Schedule A/B: 17.1
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     Liberty Bank Checking #0879                                         $738.89                                    $738.89        Conn. Gen. Stat. § 52-352b(r)
     Line from Schedule A/B: 17.2
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     Capital Group IRA Not property of                               $24,172.09                                 $24,172.09         Conn. Gen. Stat. §§
     the estate pursuant to 11 USC Sec                                                                                             52-352b(m), 52-321(a)
     541(c)(2) and CGS 52-321(a).                                                           100% of fair market value, up to
     Line from Schedule A/B: 21.1                                                           any applicable statutory limit

     Roth IRA Not property of the estate                              $7,000.00                                   $7,000.00        Conn. Gen. Stat. §§
     pursuant to 11 USC Sec 541(c)(2) and                                                                                          52-352b(m), 52-321(a)
     CGS 52-321(a).                                                                         100% of fair market value, up to
     Line from Schedule A/B: 21.2                                                           any applicable statutory limit

     U.S. Financial Life Insurance Co.                                      $0.00                                      $0.00       Conn. Gen. Stat. §§ 38a-453,
     Term Life Policy                                                                                                              38a-454
     Line from Schedule A/B: 31.1                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

     Hoosier cabinet, collection of                                   $1,000.00                                     $256.11        Conn. Gen. Stat. § 52-352b(r)
     baskets, top folding desk from
     Googin estate                                                                          100% of fair market value, up to
     Line from Schedule A/B: 32.1                                                           any applicable statutory limit

     Hoosier cabinet, collection of                                   $1,000.00                                     $743.89        Conn. Gen. Stat. § 52-352b(a)
     baskets, top folding desk from
     Googin estate                                                                          100% of fair market value, up to
     Line from Schedule A/B: 32.1                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                          page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-20237                      Doc 1         Filed 03/11/21              Entered 03/11/21 12:46:11                       Page 18 of 127
                                                                                                                                                                 3/11/21 12:44PM


 Fill in this information to identify your case:

 Debtor 1                   Kevin L. Johnson
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF CONNECTICUT

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     NewRez                                   Describe the property that secures the claim:                 $48,200.53              $115,000.00                     $0.00
         Creditor's Name                          72 Mistuxet Avenue Mystic, CT
                                                  06355 New London County
         Attn: President
                                                  As of the date you file, the claim is: Check all that
         P.O. Box 8068                            apply.
         Virginia Beach, VA 23450                     Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   First Mortgage
       community debt

 Date debt was incurred                                    Last 4 digits of account number        4177


   Add the dollar value of your entries in Column A on this page. Write that number here:                                $48,200.53
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                               $48,200.53

 Part 2:       List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 21-20237                    Doc 1         Filed 03/11/21                  Entered 03/11/21 12:46:11                             Page 19 of 127
                                                                                                                                                                        3/11/21 12:44PM


 Fill in this information to identify your case:

 Debtor 1                     Kevin L. Johnson
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                DISTRICT OF CONNECTICUT

 Case number
 (if known)                                                                                                                                              Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim           Priority           Nonpriority
                                                                                                                                              amount             amount
 2.1          Internal Revenue Service                               Last 4 digits of account number                                  $1.00              $1.00                 $0.00
              Priority Creditor's Name
              Attn: Special Procedures                               When was the debt incurred?
              135 High Street, Stop 155
              Hartford, CT 06103
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:
              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No
                                                                        Other. Specify
              Yes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                              47735                                             Best Case Bankruptcy
          Case 21-20237                   Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                            Page 20 of 127
                                                                                                                                                                            3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                                 Case number (if known)

 2.2        State of Connecticut                                     Last 4 digits of account number                               $1.00                  $1.00                  $0.00
            Priority Creditor's Name
            Dept. of Revenue Services                                When was the debt incurred?
            C&E Division, Bankruptcy Unit
            450 Columbus Blvd., Suite 1
            Hartford, CT 06103
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only
                                                                        Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:
            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No
                                                                        Other. Specify
            Yes


 2.3        Town of Stonington                                       Last 4 digits of account number                               $1.00                  $1.00                  $0.00
            Priority Creditor's Name
            Attn: Tax Collector                                      When was the debt incurred?
            152 Elm Street
            Stonington, CT 06378
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only
                                                                        Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:
            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No
                                                                        Other. Specify
            Yes



 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 21 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.1      1st Global Capital LLC                                     Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          1250 East Hallandale
          Beach Blvd Suite 903
          Hallandale, FL 33009
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.2      3 Shaws Cove                                               Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: Rimco                                                When was the debt incurred?
          116 Gristmill Lane
          Great Neck, NY 11023
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.3      400 Northampton LP                                         Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          400 Northampton Street 708
          Easton, PA 18042
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 22 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.4      A & M Pump & Motor                                         Last 4 digits of account number       8349                                                   $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          42B East 2nd Street
          Mineola, NY 11501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.5      Accurate Pest Control LLC                                  Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          1161 Curry Road
          Schenectady, NY 12306
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.6      Ace Consulting                                             Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          103 Deerfield Circle
          Nicholasville, KY 40356
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 23 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.7      Admiral Insurance Company                                  Last 4 digits of account number       9602                                                   $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          NW5117
          P.O. Box 1450
          Minneapolis, MN 55485
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.8      ADP LLC                                                    Last 4 digits of account number       6337                                                   $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          P.O. Box 842875
          Boston, MA 02284
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.9      Altus GTS Inc.                                             Last 4 digits of account number       9433                                                   $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          2400 Veterans Memorial Blvd
          Suite 300
          Kenner, LA 70062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 24 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.1
 0        American Arrow Associates LLC                              Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: Presidet                                             When was the debt incurred?
          1589 SW Balmoral Trace
          Stuart, FL 34997
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.1
 1        American Copy Service Center                               Last 4 digits of account number       1ACS                                                   $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          2095 S. Main Street
          Waterbury, CT 06706
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.1
 2        American Express                                           Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          PO Box 981537
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 25 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.1
 3        Aquarion Water Company                                     Last 4 digits of account number       6651                                                   $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          PO Box 10010
          Lewiston, ME 04243
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.1
 4        Atlas Metal Works LLC                                      Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          48 Commerce Way
          South Windsor, CT 06074
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.1
 5        Automatic Temperature Controls                             Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          95 Connecticut Street
          Cranston, RI 02920
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 26 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.1
 6        Avidia Bank                                                Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          42 Main St
          Hudson, MA 01749
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.1
 7        BAE Systems Jacksonville Ship                              Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Repair LLC                                                 When was the debt incurred?
          Attn: President
          8500 Heckscher Drive
          Jacksonville, FL 32226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.1
 8        Bank of America                                            Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn President                                             When was the debt incurred?
          P. O. Box 31785
          Tampa, FL 33631
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 27 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.1
 9        Benefit Reports, Inc.                                      Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          attn: President                                            When was the debt incurred?
          554 Washington Street
          Wellesley, MA 02482
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.2
 0        Bluetarp Financial Inc.                                    Last 4 digits of account number       7564                                                   $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          One Monument Square #800
          Portland, ME 04101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.2
 1        Box Inc.                                                   Last 4 digits of account number       4455                                                   $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          900 Jefferson Avenue
          Redwood City, CA 94063
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 28 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.2
 2        Butler Manufacturing                                       Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: Bonnie Long                                          When was the debt incurred?
          400 N. Weaber
          Annville, PA 17003
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.2
 3        Caterpillar Financial Services                             Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          2120 West End Avenue
          Nashville, TN 37203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.2
 4        Cluff Carpet One                                           Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          118 Cross Road
          Waterford, CT 06385
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 29 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.2
 5        Colonna Masonry Concrete &                                 Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Asphalt Paving LLC                                         When was the debt incurred?
          Attn: President
          160 Fresh Meadow Road
          West Haven, CT 06516
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.2
 6        Commerce & Industry Insurance                              Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Company                                                    When was the debt incurred?
          Attn: President
          175 Water St. 18th Floor
          New York, NY 10038
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.2
 7        Corepointe Insurance Company                               Last 4 digits of account number       824P                                           $39,132.80
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          17771 Cowan
          Suite 100
          Irvine, CA 92614
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 30 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.2
 8        Corporation Service Co.                                    Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn President                                             When was the debt incurred?
          P. O. Box 2576
          Springfield, IL 62708
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.2
 9        De Lage Landen Financial                                   Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Services Inc.                                              When was the debt incurred?
          Attn: President
          49 Walpole Street
          Norwood, MA 02062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.3
 0        DeSanctis Insurance Agency Inc                             Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          attn: President                                            When was the debt incurred?
          100 Unicorn Park Drive
          Woburn, MA 01801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 31 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.3
 1        Developers Surety & Indemnity                              Last 4 digits of account number                                                     $262,658.39
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          P.O. Box 34526
          Seattle, WA 98124
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.3
 2        Donald Meklin & Sons                                       Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Excavating LLC                                             When was the debt incurred?
          Attn: President
          67 Front Street
          Rockland, ME 04841
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.3
 3        E2 Engineers LLC                                           Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          488 Montauk Avenue
          New London, CT 06320
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 32 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.3
 4        East Coast Mechanical                                      Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Contracting Corp.                                          When was the debt incurred?
          Attn: President
          340 Jackson Avenue
          Bronx, NY 10454
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.3
 5        ECC & Assocates                                            Last 4 digits of account number       3933                                                   $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          26 Railroad Avenue
          Babylon, NY 11702
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.3
 6        Ekta Patel                                                 Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          7 Londonderry Lane                                         When was the debt incurred?
          Georgetown, MA 01833
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 33 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.3
 7        Elisabeth Googins                                          Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          118 Bowman Road                                            When was the debt incurred?
          Belton, SC 29627
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   other


 4.3
 8        Enerflex Energy Systems Inc.                               Last 4 digits of account number       2765                                                   $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          10815 Telge Road
          Houston, TX 77095
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.3
 9        Everett Co-Operative Bank                                  Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          419 Broadway
          Everett, MA 02149
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 34 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.4
 0        Farrell Smith O'Connell LLP                                Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: Managing Partner                                     When was the debt incurred?
          2355 Main Street
          P.O. Box 186
          South Chatham, MA 02659
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   legal/mediation services


 4.4
 1        FGS, Inc.                                                  Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          136 Maine Avenue
          Bangor, ME 04401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.4
 2        Five Star Mechanical Inc.                                  Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          198 Jericho Turnpike
          Suite 2
          Mineola, NY 11501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 35 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.4
 3        Foos Fire Inc.                                             Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          12-4 Technology Drive
          East Setauket, NY 11733
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.4
 4        Forward Financing                                          Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          100 Summer St #1175
          Boston, MA 02110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.4
 5        Gannett Fleming Engineers &                                Last 4 digits of account number       5655                                                   $1.00
          Nonpriority Creditor's Name
          Architects P.C.                                            When was the debt incurred?
          Attn: President
          P.O. Box 829160
          Philadelphia, PA 19182
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 36 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.4
 6        Hamptons Carpet One                                        Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: Manager                                              When was the debt incurred?
          675 North Sea Road
          Southampton, NY 11968
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.4
 7        Heartland EMS Inc.                                         Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: Beth Ballard                                         When was the debt incurred?
          P.O. Box 636
          256 Lucas Road
          Cochran, GA 31014
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.4
 8        HHC One Cambridge LLC                                      Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          c/o Patel Construction LLC                                 When was the debt incurred?
          27 Congress Street
          Salem, MA 01970
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 37 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.4
 9        Hy-Cert Services                                           Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          122 Cain Drive
          Brentwood, NY 11717
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.5
 0        Insco Insurance Services Inc.                              Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          200 Cherrington Parkway
          Coraopolis, PA 15108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.5
 1        Island Fire Life Safety Co.                                Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          630 Broadway Avenue
          Suite 1
          Holbrook, NY 11741
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 38 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.5
 2        J. Wise & Company LLC                                      Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          1003 Morgantown Road
          Shillington, PA 19607
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.5
 3        Jamaica Ash & Rubbish Removal                              Last 4 digits of account number       9356                                                   $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          P.O. Box 833
          Westbury, NY 11590
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.5
 4        Jan-Pro of Capital District                                Last 4 digits of account number       6368                                                   $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          423-A New Karner Road
          Albany, NY 12205
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 39 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.5
 5        JLV General Construction                                   Last 4 digits of account number       2298                                                   $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          123 Stratford Avenue
          Williston Park, NY 11596
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.5
 6        Jordan Googins                                             Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          29 Wintergreen Drive                                       When was the debt incurred?
          Quaker Hill, CT 06375
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   other


 4.5
 7        Jpmcb-Card Services                                        Last 4 digits of account number                                                      $10,752.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          P.O. Box 15369
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 40 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.5
 8        Kabbage Inc.                                               Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          P.O. Box 77081
          Atlanta, GA 30357
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.5
 9        Keating Inc.                                               Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          144 Turnpike Road
          Suite 150
          Southborough, MA 01772
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.6
 0        Kevin Soto                                                 Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          c/o Gambeski & Frum                                        When was the debt incurred?
          Attn: Managing Partner
          565 Taxter Road
          Elmsford, NY 10523
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 41 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.6
 1        Lasting Images                                             Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Atn: President                                             When was the debt incurred?
          166 Nancy Drive
          East Meadow, NY 11554
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.6
 2        Liberty Mutual Insurance                                   Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          17771 Cowan
          Suite 200
          Irvine, CA 92614
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.6
 3        M2 Lease Fund LLC                                          Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          175 Patrick Blvd
          Suite 140
          Brookfield, WI 53045
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 42 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.6
 4        Material Testing Inc.                                      Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          55 Laura Street
          East Haven, CT 06512
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.6
 5        Mattern Construction Inc.                                  Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          26M Bushnell Hollow Road
          Baltic, CT 06330
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.6
 6        Milan Patel                                                Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          7 Londonderry Lane                                         When was the debt incurred?
          Georgetown, MA 01833
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 43 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.6
 7        Mount Castle Corporation                                   Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          45 Richards Grove Road
          Waterford, CT 06375
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.6
 8        MTG Electric                                               Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          3 Stevens Court
          Saratoga Springs, NY 12866
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.6
 9        Murtha Cullina LLP                                         Last 4 digits of account number       6898                                                   $1.00
          Nonpriority Creditor's Name
          Attn: Managing Partner                                     When was the debt incurred?
          Dept. 101011
          P.O. Box 150435
          Hartford, CT 06115
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible legal services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 25 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 44 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.7
 0        Nelson & Pope Engineers                                    Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          & Surveyors                                                When was the debt incurred?
          572 Walt Whitman Road
          Melville, NY 11747
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.7
 1        New England In Touch                                       Last 4 digits of account number       0363                                                   $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          255 Quaker Lane
          West Warwick, RI 02893
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.7
 2        North American Capacity                                    Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Insurance Company                                          When was the debt incurred?
          Attn: President
          1450 American Lane 11th Floor
          Schaumburg, IL 60173
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 26 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 45 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.7
 3        North American Specialty                                   Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Insurance Company                                          When was the debt incurred?
          Attn: President
          1450 American Lane 11th Fl
          Schaumburg, IL 60173
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.7
 4        North American Surety Group                                Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          475 N. Martingale Road
          Suite 850
          Schaumburg, IL 60173
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.7
 5        Park Roway Inc.                                            Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          51 Norwich Road
          Quaker Hill, CT 06375
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 27 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 46 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.7
 6        Patel Construction LLC                                     Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          27 Conress Street
          Salem, MA 01970
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.7
 7        Peckar & Abramson                                          Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: Managing Partner                                     When was the debt incurred?
          70 Grand Avenue
          River Edge, NJ 07661
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible legal services


 4.7
 8        Precision Tanks Inc.                                       Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          105 Jackson Street
          P.O. Box 257
          Thompson, IA 50478
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 28 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 47 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.7
 9        Republicash LLC                                            Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          682 Main Street
          South Portland, ME 04106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.8
 0        Riverhead Building Supply Co.                              Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          250 David Court
          Calverton, NY 11933
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.8
 1        Seaward Marine Corporation                                 Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          1500-B Steel Street
          Chesapeake, VA 23323
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 29 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 48 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.8
 2        Securitas Security Services                                Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn; Clerk                                                When was the debt incurred?
          255 Pitkin Street
          F1
          East Hartford, CT 06108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.8
 3        Security King                                              Last 4 digits of account number       1326                                                   $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          6 Hedge Lane
          Merrick, NY 11566
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.8
 4        Silktown Roofing Inc.                                      Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          27 Pleasant Street
          Manchester, CT 06040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 30 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 49 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.8
 5        SMS Services, Inc.                                         Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          207A East St
          Methuen, MA 01844
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.8
 6        Strategic Building Solutions                               Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          135 New Rd #2
          Madison, CT 06443
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.8
 7        Sullivan & Merritt Inc.                                    Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          91 Freedom Pkwy
          Hermon, ME 04401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 31 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 50 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.8
 8        T.F. O'Brien & Co. Inc.                                    Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          100 Denton Avenue
          New Hyde Park, NY 11040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.8
 9        The Hanover Insurance Group                                Last 4 digits of account number       2900                                                   $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          P.O. Box 58005
          Charlotte, NC 28285
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.9
 0        Thomas Industrial Coatings Inc                             Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          2070 Hwy Z
          Pevely, MO 63070
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 32 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 51 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.9
 1        Trane U.S. Inc.                                            Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          3600 Pammel Creek Road
          La Crosse, WI 54601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.9
 2        Travelers Alliance Group                                   Last 4 digits of account number       9709                                                   $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          P.O. Box 7064
          San Francisco, CA 94120
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.9
 3        United Rentals                                             Last 4 digits of account number       1717                                                   $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          6125 Lakeview Road
          Suite 300
          Charlotte, NC 28269
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 33 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 52 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.9
 4        University Sports Publications                             Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          33 Dixwell Avenue
          Dept. 323
          New Haven, CT 06511
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.9
 5        Valley National Bank                                       Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          1400 Valley Road
          Wayne, NJ 07470
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.9
 6        Washington International                                   Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          Insurance Company                                          When was the debt incurred?
          Attn: President
          1450 American Lane 11th Floor
          Schaumburg, IL 60173
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 34 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21                 Entered 03/11/21 12:46:11                           Page 53 of 127
                                                                                                                                                              3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 4.9
 7         Welti Geotechnical P.C.                                   Last 4 digits of account number                                                              $1.00
           Nonpriority Creditor's Name
           Attn: President                                           When was the debt incurred?
           227 Williams Street
           P.O. Box 397
           Glastonbury, CT 06033
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.9
 8         Westport Insurance Corporation                            Last 4 digits of account number                                                              $1.00
           Nonpriority Creditor's Name
           Attn: President                                           When was the debt incurred?
           1450 American Lane
           11th Floor
           Schaumburg, IL 60173
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt


 4.9
 9         Yankee Remodeler of New London                            Last 4 digits of account number       1999                                                   $1.00
           Nonpriority Creditor's Name
           Attn: President                                           When was the debt incurred?
           95 Truman Street
           New London, CT 06320
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible guaranteed business debt

 Part 3:      List Others to Be Notified About a Debt That You Already Listed


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 35 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21               Entered 03/11/21 12:46:11                            Page 54 of 127
                                                                                                                                                                      3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Admiral Insurance Company                                     Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 1000 Howard Blvd Suite 300
 P.O. Box 5430
 Mount Laurel, NJ 08054
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ADP, LLC                                                      Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 1851 N. Resler Drive
 MS-100
 El Paso, TX 79912
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Express                                              Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 297871
 Fort Lauderdale, FL 33329
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Avidia Bank                                                   Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Avnish Puri                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 100 East Main Street
 Westborough, MA 01581
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Butler Manufacturing                                          Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 1540 Genessee Street
 Kansas City, MO 64102
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Christine Sciarrino Esq                                       Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Asst. U.S. Attorney                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 1000 Lafayette Blvd
 10th Floor
 Bridgeport, CT 06601
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Corepointe Insurance Company                                  Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 34526
 Seattle, WA 98124
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Corepointe Insurance Company                                  Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 17771 Cowan
 Suite 100
 Irvine, CA 92614
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Deborah L. Dorio                                              Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Pease & Dorio                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 316 Main Street
 Farmington, CT 06032

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 36 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21               Entered 03/11/21 12:46:11                            Page 55 of 127
                                                                                                                                                                      3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Demetrius Gray                                                Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 McCarthy Burgess & Wolff                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 The MB&W Building
 26000 Cannon Road
 Cleveland, OH 44146
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 DeSanctis Insurance Agency Inc                                Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 100 Unicorn Park Drive
 2nd Floor
 Woburn, MA 01801
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Erica Gesing                                                  Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Zwicker & Assoc.                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 1699 King Street
 #207
 Enfield, CT 06082
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 FGS, Inc.                                                     Line 4.41 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 2097
 Bangor, ME 04402
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Frank M. Putorti Jr.                                          Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Partner                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 1338 Union Street
 Schenectady, NY 12308
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Gannett Fleming Engineers &                                   Line 4.45 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Architects P.C.                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: President
 P.O. Box 67100
 Harrisburg, PA 17106
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Garon Camassar                                                Line 4.67 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Dubicki & Camassar LLP                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 181 Broad Street
 New London, CT 06320
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Genise W. Teich                                               Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Corepointe Insurance Co.                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 17771 Cowan
 Suite 100
 Irvine, CA 92614
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Gregory A. Ramsey                                             Line 4.73 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Twomey & Ramsey LLP                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 76 Woodland Street
 Suite 203
 Methuen, MA 01844

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 37 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21               Entered 03/11/21 12:46:11                            Page 56 of 127
                                                                                                                                                                      3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Gregory P. Carnese                                            Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 392                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Old Lyme, CT 06371
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 HEMSGA                                                        Line 4.47 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 105 Hillcrest Drive
 Cochran, GA 31014
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 HEMSGA                                                        Line 4.47 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 25
 Cochran, GA 31014
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Howard Kantrovitz                                             Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Gesmonde Pietrosimone &                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Sgrignari LLC
 3127 Whitney Avenue
 Hamden, CT 06518
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jennifer V. Doran                                             Line 4.76 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Hinckley Allen                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 28 State Street
 Boston, MA 02109
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jomax Recovery Service                                        Line 4.50 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 9242 W. Union Hills Drive
 Suite 102
 Peoria, AZ 85382
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jonathan D. Brown Esq,                                        Line 4.80 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 737 Roanoke Avenue                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Riverhead, NY 11901
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Joshua A. Gildea                                              Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Fitzpatrick Lentz & Bubba PC                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 4001 Schoolhouse Lane
 P.O. Box 219
 Center Valley, PA 18034
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Kevin Warren                                                  Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Hutchinson Warren & Assoc                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 122 South Rawles Street
 Suite 200
 Romeo, MI 48065
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lauren Hatch, Esq                                             Line 4.44 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Forward Financing LLC
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 38 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21               Entered 03/11/21 12:46:11                            Page 57 of 127
                                                                                                                                                                      3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 100 Summer Street                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 1175
 Boston, MA 02110
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Liberty Mutual Surety Claims                                  Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 34526
 Seattle, WA 98124
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Liberty Mutual Surety Claims                                  Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Genise W. Teich                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 17771 Cowan
 Suite 100
 Irvine, CA 92614
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lyon Collection Services Inc.                                 Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 7924 West Sahara Avenue
 Las Vegas, NV 89117
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mark S. Zamarka                                               Line 4.78 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Waller Smith & Palmre P.C.                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 52 Eugene O'Neill Drive
 P.O. Box 88
 New London, CT 06320
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Matthew M. Horowitz, Esq.                                     Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Wolf, Horowitz & Etlinger LLC                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 750 Main Street
 Suite 606
 Hartford, CT 06103
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Matthew M. Horowitz, Esq.                                     Line 4.62 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Wolf, Horowitz & Etlinger LLC                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 750 Main Street
 Suite 606
 Hartford, CT 06103
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Matthew M. Horowitz, Esq.                                     Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Wolf, Horowitz & Etlinger LLC                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 750 Main Street
 Suite 606
 Hartford, CT 06103
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 National Union                                                Line 4.59 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Manager                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 22427 Network Place
 Chicago, IL 60673
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Peter Gutowski                                                Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Freehill Hogan & Mahar LLP                                                                               Part 2: Creditors with Nonpriority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 39 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21               Entered 03/11/21 12:46:11                            Page 58 of 127
                                                                                                                                                                      3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 80 Pine Street
 25th Floor
 New York, NY 10005
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Peter Strniste Jr.                                            Line 4.73 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Gordon & Rees LP                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 95 Glastonbury Boulevard
 Suite 206
 Glastonbury, CT 06033
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Selective Insurance Company of                                Line 4.60 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 America                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Stasia Kelly
 P.O.Box 7258
 London, KY 40742
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 State of Connecticut                                          Line 2.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Department of Revenue Services                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Operations Div.
 P. O. Box 5089
 Hartford, CT 06102
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Stephanie King                                                Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Altus Receivables Managment                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 2400 Veterans Blvd
 Suite 300
 Kenner, LA 70062
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Theresa A. Koppanati Esq.                                     Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Baker Braverman & Barbadoro                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 300 Crown Colony Drive
 Suite 500
 Quincy, MA 02169
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Timothy J. Lee                                                Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Fasano Ippolito Lee &                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Florentine LLC
 388 Orange Street
 New Haven, CT 06511
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 United States of America                                      Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Internal Revenue Service                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Centralized Insolvency Office
 P.O. Box 21126
 Philadelphia, PA 19114
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 United States of America                                      Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Internal Revenue Service                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Centralized Insolvency Office
 P.O. Box 7346
 Philadelphia, PA 19101
                                                               Last 4 digits of account number



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 40 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21               Entered 03/11/21 12:46:11                            Page 59 of 127
                                                                                                                                                                      3/11/21 12:44PM

 Debtor 1 Kevin L. Johnson                                                                               Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Visual Edge Inc.                                              Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 L-3757
 Columbus, OH 43260
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Willima H. Welte                                              Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Welte & Welte                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 13 Wood Street
 Camden, ME 04843
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                           3.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           3.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                  312,639.19

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  312,639.19




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 41 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
          Case 21-20237                    Doc 1            Filed 03/11/21             Entered 03/11/21 12:46:11                Page 60 of 127
                                                                                                                                                        3/11/21 12:44PM


 Fill in this information to identify your case:

 Debtor 1                  Kevin L. Johnson
                           First Name                         Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name                 Last Name


 United States Bankruptcy Court for the:               DISTRICT OF CONNECTICUT

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                         State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case 21-20237                      Doc 1          Filed 03/11/21     Entered 03/11/21 12:46:11             Page 61 of 127
                                                                                                                                             3/11/21 12:44PM


 Fill in this information to identify your case:

 Debtor 1                   Kevin L. Johnson
                            First Name                           Middle Name       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF CONNECTICUT

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         Cambridge Marine Construction                                                        Schedule D, line
                3 Shaws Cove                                                                         Schedule E/F, line   4.1
                Suite 201
                                                                                                     Schedule G
                New London, CT 06320
                                                                                                   1st Global Capital LLC



    3.2         Cambridge Marine Construction                                                         Schedule D, line
                3 Shaws Cove                                                                          Schedule E/F, line    4.2
                Suite 201
                                                                                                      Schedule G
                New London, CT 06320
                                                                                                   3 Shaws Cove



    3.3         Cambridge Marine Construction                                                        Schedule D, line
                3 Shaws Cove                                                                         Schedule E/F, line     4.3
                Suite 201
                                                                                                     Schedule G
                New London, CT 06320
                                                                                                   400 Northampton LP




Official Form 106H                                                             Schedule H: Your Codebtors                                Page 1 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 21-20237                  Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 62 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.4      Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.4
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              A & M Pump & Motor



    3.5      Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line  4.5
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Accurate Pest Control LLC



    3.6      Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.6
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Ace Consulting



    3.7      Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.7
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Admiral Insurance Company



    3.8      Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.8
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              ADP LLC



    3.9      Cambridge Marine Construction                                                       Schedule D, line
             3 Shaws Cove                                                                        Schedule E/F, line   4.9
             Suite 201
                                                                                                 Schedule G
             New London, CT 06320
                                                                                              Altus GTS Inc.



    3.10     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.10
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              American Arrow Associates LLC




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 2 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 63 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.11     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.11
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              American Copy Service Center



    3.12     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.12
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              American Express



    3.13     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.13
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Aquarion Water Company



    3.14     Cambridge Marine Construction                                                       Schedule D, line
             3 Shaws Cove                                                                        Schedule E/F, line 4.14
             Suite 201
                                                                                                 Schedule G
             New London, CT 06320
                                                                                              Atlas Metal Works LLC



    3.15     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.15
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Automatic Temperature Controls



    3.16     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.16
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Avidia Bank



    3.17     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.17
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              BAE Systems Jacksonville Ship




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 3 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 64 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.18     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.18
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Bank of America



    3.19     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.19
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Benefit Reports, Inc.



    3.20     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.20
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Bluetarp Financial Inc.



    3.21     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.21
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Box Inc.



    3.22     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.22
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Butler Manufacturing



    3.23     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.23
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Caterpillar Financial Services



    3.24     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.24
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Cluff Carpet One




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 4 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 65 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.25     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.25
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Colonna Masonry Concrete &



    3.26     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.26
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Commerce & Industry Insurance



    3.27     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line  4.27
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Corepointe Insurance Company



    3.28     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line  4.28
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Corporation Service Co.



    3.29     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.29
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              De Lage Landen Financial



    3.30     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.30
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              DeSanctis Insurance Agency Inc



    3.31     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line  4.31
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Developers Surety & Indemnity




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 5 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 66 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.32     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.32
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Donald Meklin & Sons



    3.33     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.33
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              E2 Engineers LLC



    3.34     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line  4.34
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              East Coast Mechanical



    3.35     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.35
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              ECC & Assocates



    3.36     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.36
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Ekta Patel



    3.37     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line  4.38
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Enerflex Energy Systems Inc.



    3.38     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line  4.39
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Everett Co-Operative Bank




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 6 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 67 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.39     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line   4.40
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Farrell Smith O'Connell LLP



    3.40     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.41
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              FGS, Inc.



    3.41     Cambridge Marine Construction                                                       Schedule D, line
             3 Shaws Cove                                                                        Schedule E/F, line  4.42
             Suite 201
                                                                                                 Schedule G
             New London, CT 06320
                                                                                              Five Star Mechanical Inc.



    3.42     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.43
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Foos Fire Inc.



    3.43     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.44
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Forward Financing



    3.44     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.45
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Gannett Fleming Engineers &



    3.45     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.46
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Hamptons Carpet One




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 7 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 68 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.46     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.47
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Heartland EMS Inc.



    3.47     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.48
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              HHC One Cambridge LLC



    3.48     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.49
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Hy-Cert Services



    3.49     Cambridge Marine Construction                                                       Schedule D, line
             3 Shaws Cove                                                                        Schedule E/F, line 4.50
             Suite 201
                                                                                                 Schedule G
             New London, CT 06320
                                                                                              Insco Insurance Services Inc.



    3.50     Cambridge Marine Construction                                                       Schedule D, line
             3 Shaws Cove                                                                        Schedule E/F, line    4.51
             Suite 201
                                                                                                 Schedule G
             New London, CT 06320
                                                                                              Island Fire Life Safety Co.



    3.51     Cambridge Marine Construction                                                       Schedule D, line
             3 Shaws Cove                                                                        Schedule E/F, line 4.52
             Suite 201
                                                                                                 Schedule G
             New London, CT 06320
                                                                                              J. Wise & Company LLC



    3.52     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.53
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Jamaica Ash & Rubbish Removal




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 8 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 69 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.53     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.54
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Jan-Pro of Capital District



    3.54     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line  4.55
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              JLV General Construction



    3.55     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.57
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Jpmcb-Card Services



    3.56     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.58
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Kabbage Inc.



    3.57     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.59
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Keating Inc.



    3.58     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.60
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Kevin Soto



    3.59     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.61
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Lasting Images




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 9 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 70 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.60     Cambridge Marine Construction                                                       Schedule D, line
             3 Shaws Cove                                                                        Schedule E/F, line  4.62
             Suite 201
                                                                                                 Schedule G
             New London, CT 06320
                                                                                              Liberty Mutual Insurance



    3.61     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.63
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              M2 Lease Fund LLC



    3.62     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.64
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Material Testing Inc.



    3.63     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line   4.65
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Mattern Construction Inc.



    3.64     Cambridge Marine Construction                                                       Schedule D, line
             3 Shaws Cove                                                                        Schedule E/F, line   4.66
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Milan Patel



    3.65     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line  4.67
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Mount Castle Corporation



    3.66     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.68
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              MTG Electric




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 10 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 71 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.67     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.69
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Murtha Cullina LLP



    3.68     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.70
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Nelson & Pope Engineers



    3.69     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.71
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              New England In Touch



    3.70     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.72
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              North American Capacity



    3.71     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.73
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              North American Specialty



    3.72     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line  4.74
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              North American Surety Group



    3.73     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.75
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Park Roway Inc.




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 11 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 72 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.74     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line  4.76
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Patel Construction LLC



    3.75     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.77
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Peckar & Abramson



    3.76     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.78
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Precision Tanks Inc.



    3.77     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.79
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Republicash LLC



    3.78     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line  4.80
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Riverhead Building Supply Co.



    3.79     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.81
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Seaward Marine Corporation



    3.80     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line   4.82
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Securitas Security Services




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 12 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 73 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.81     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.83
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Security King



    3.82     Cambridge Marine Construction                                                       Schedule D, line
             3 Shaws Cove                                                                        Schedule E/F, line 4.84
             Suite 201
                                                                                                 Schedule G
             New London, CT 06320
                                                                                              Silktown Roofing Inc.



    3.83     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.85
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              SMS Services, Inc.



    3.84     Cambridge Marine Construction                                                       Schedule D, line
             3 Shaws Cove                                                                        Schedule E/F, line  4.86
             Suite 201
                                                                                                 Schedule G
             New London, CT 06320
                                                                                              Strategic Building Solutions



    3.85     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.87
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Sullivan & Merritt Inc.



    3.86     Cambridge Marine Construction                                                       Schedule D, line
             3 Shaws Cove                                                                        Schedule E/F, line   4.88
             Suite 201
                                                                                                 Schedule G
             New London, CT 06320
                                                                                              T.F. O'Brien & Co. Inc.



    3.87     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.89
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              The Hanover Insurance Group




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 13 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 74 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.88     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line  4.90
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Thomas Industrial Coatings Inc



    3.89     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.91
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Trane U.S. Inc.



    3.90     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line   4.92
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Travelers Alliance Group



    3.91     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.93
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              United Rentals



    3.92     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line   4.94
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              University Sports Publications



    3.93     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line    4.95
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Valley National Bank



    3.94     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line  4.96
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Washington International




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 14 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 75 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.95     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line   4.97
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Welti Geotechnical P.C.



    3.96     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.98
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Westport Insurance Corporation



    3.97     Cambridge Marine Construction                                                      Schedule D, line
             3 Shaws Cove                                                                       Schedule E/F, line 4.99
             Suite 201
                                                                                                Schedule G
             New London, CT 06320
                                                                                              Yankee Remodeler of New London



    3.98     Jeffery P. Johnson                                                                 Schedule D, line
             72 Mistuxet Avenue                                                                 Schedule E/F, line   4.1
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              1st Global Capital LLC



    3.99     Jeffery P. Johnson                                                                  Schedule D, line
             72 Mistuxet Avenue                                                                  Schedule E/F, line   4.2
             Mystic, CT 06355
                                                                                                 Schedule G
                                                                                              3 Shaws Cove



    3.10     Jeffery P. Johnson                                                                 Schedule D, line
    0        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.3
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              400 Northampton LP



    3.10     Jeffery P. Johnson                                                                 Schedule D, line
    1        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.4
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              A & M Pump & Motor



    3.10     Jeffery P. Johnson                                                                 Schedule D, line
    2        72 Mistuxet Avenue                                                                 Schedule E/F, line  4.5
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Accurate Pest Control LLC




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 15 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 76 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.10     Jeffery P. Johnson                                                                 Schedule D, line
    3        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.6
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Ace Consulting



    3.10     Jeffery P. Johnson                                                                 Schedule D, line
    4        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.7
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Admiral Insurance Company



    3.10     Jeffery P. Johnson                                                                 Schedule D, line
    5        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.8
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              ADP LLC



    3.10     Jeffery P. Johnson                                                                  Schedule D, line
    6        72 Mistuxet Avenue                                                                  Schedule E/F, line   4.9
             Mystic, CT 06355
                                                                                                 Schedule G
                                                                                              Altus GTS Inc.



    3.10     Jeffery P. Johnson                                                                 Schedule D, line
    7        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.10
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              American Arrow Associates LLC



    3.10     Jeffery P. Johnson                                                                 Schedule D, line
    8        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.11
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              American Copy Service Center



    3.10     Jeffery P. Johnson                                                                 Schedule D, line
    9        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.12
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              American Express



    3.11     Jeffery P. Johnson                                                                 Schedule D, line
    0        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.13
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Aquarion Water Company




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 16 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 77 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.11     Jeffery P. Johnson                                                                  Schedule D, line
    1        72 Mistuxet Avenue                                                                  Schedule E/F, line 4.14
             Mystic, CT 06355
                                                                                                 Schedule G
                                                                                              Atlas Metal Works LLC



    3.11     Jeffery P. Johnson                                                                 Schedule D, line
    2        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.15
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Automatic Temperature Controls



    3.11     Jeffery P. Johnson                                                                 Schedule D, line
    3        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.16
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Avidia Bank



    3.11     Jeffery P. Johnson                                                                 Schedule D, line
    4        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.17
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              BAE Systems Jacksonville Ship



    3.11     Jeffery P. Johnson                                                                 Schedule D, line
    5        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.18
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Bank of America



    3.11     Jeffery P. Johnson                                                                 Schedule D, line
    6        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.19
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Benefit Reports, Inc.



    3.11     Jeffery P. Johnson                                                                 Schedule D, line
    7        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.20
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Bluetarp Financial Inc.



    3.11     Jeffery P. Johnson                                                                 Schedule D, line
    8        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.21
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Box Inc.




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 17 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 78 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.11     Jeffery P. Johnson                                                                 Schedule D, line
    9        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.22
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Butler Manufacturing



    3.12     Jeffery P. Johnson                                                                 Schedule D, line
    0        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.23
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Caterpillar Financial Services



    3.12     Jeffery P. Johnson                                                                 Schedule D, line
    1        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.24
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Cluff Carpet One



    3.12     Jeffery P. Johnson                                                                 Schedule D, line
    2        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.25
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Colonna Masonry Concrete &



    3.12     Jeffery P. Johnson                                                                 Schedule D, line
    3        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.26
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Commerce & Industry Insurance



    3.12     Jeffery P. Johnson                                                                 Schedule D, line
    4        72 Mistuxet Avenue                                                                 Schedule E/F, line  4.27
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Corepointe Insurance Company



    3.12     Jeffery P. Johnson                                                                 Schedule D, line
    5        72 Mistuxet Avenue                                                                 Schedule E/F, line  4.28
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Corporation Service Co.



    3.12     Jeffery P. Johnson                                                                 Schedule D, line
    6        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.29
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              De Lage Landen Financial




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 18 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 79 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.12     Jeffery P. Johnson                                                                 Schedule D, line
    7        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.30
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              DeSanctis Insurance Agency Inc



    3.12     Jeffery P. Johnson                                                                 Schedule D, line
    8        72 Mistuxet Avenue                                                                 Schedule E/F, line  4.31
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Developers Surety & Indemnity



    3.12     Jeffery P. Johnson                                                                 Schedule D, line
    9        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.32
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Donald Meklin & Sons



    3.13     Jeffery P. Johnson                                                                 Schedule D, line
    0        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.33
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              E2 Engineers LLC



    3.13     Jeffery P. Johnson                                                                 Schedule D, line
    1        72 Mistuxet Avenue                                                                 Schedule E/F, line  4.34
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              East Coast Mechanical



    3.13     Jeffery P. Johnson                                                                 Schedule D, line
    2        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.35
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              ECC & Assocates



    3.13     Jeffery P. Johnson                                                                 Schedule D, line
    3        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.36
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Ekta Patel



    3.13     Jeffery P. Johnson                                                                 Schedule D, line
    4        72 Mistuxet Avenue                                                                 Schedule E/F, line  4.38
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Enerflex Energy Systems Inc.




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 19 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 80 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.13     Jeffery P. Johnson                                                                 Schedule D, line
    5        72 Mistuxet Avenue                                                                 Schedule E/F, line  4.39
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Everett Co-Operative Bank



    3.13     Jeffery P. Johnson                                                                 Schedule D, line
    6        72 Mistuxet Avenue                                                                 Schedule E/F, line   4.40
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Farrell Smith O'Connell LLP



    3.13     Jeffery P. Johnson                                                                 Schedule D, line
    7        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.41
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              FGS, Inc.



    3.13     Jeffery P. Johnson                                                                  Schedule D, line
    8        72 Mistuxet Avenue                                                                  Schedule E/F, line  4.42
             Mystic, CT 06355
                                                                                                 Schedule G
                                                                                              Five Star Mechanical Inc.



    3.13     Jeffery P. Johnson                                                                 Schedule D, line
    9        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.43
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Foos Fire Inc.



    3.14     Jeffery P. Johnson                                                                 Schedule D, line
    0        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.44
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Forward Financing



    3.14     Jeffery P. Johnson                                                                 Schedule D, line
    1        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.45
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Gannett Fleming Engineers &



    3.14     Jeffery P. Johnson                                                                 Schedule D, line
    2        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.46
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Hamptons Carpet One




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 20 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 81 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.14     Jeffery P. Johnson                                                                 Schedule D, line
    3        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.47
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Heartland EMS Inc.



    3.14     Jeffery P. Johnson                                                                 Schedule D, line
    4        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.48
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              HHC One Cambridge LLC



    3.14     Jeffery P. Johnson                                                                 Schedule D, line
    5        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.49
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Hy-Cert Services



    3.14     Jeffery P. Johnson                                                                  Schedule D, line
    6        72 Mistuxet Avenue                                                                  Schedule E/F, line 4.50
             Mystic, CT 06355
                                                                                                 Schedule G
                                                                                              Insco Insurance Services Inc.



    3.14     Jeffery P. Johnson                                                                  Schedule D, line
    7        72 Mistuxet Avenue                                                                  Schedule E/F, line  2.1
             Mystic, CT 06355
                                                                                                 Schedule G
                                                                                              Internal Revenue Service



    3.14     Jeffery P. Johnson                                                                  Schedule D, line
    8        72 Mistuxet Avenue                                                                  Schedule E/F, line    4.51
             Mystic, CT 06355
                                                                                                 Schedule G
                                                                                              Island Fire Life Safety Co.



    3.14     Jeffery P. Johnson                                                                  Schedule D, line
    9        72 Mistuxet Avenue                                                                  Schedule E/F, line 4.52
             Mystic, CT 06355
                                                                                                 Schedule G
                                                                                              J. Wise & Company LLC



    3.15     Jeffery P. Johnson                                                                 Schedule D, line
    0        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.53
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Jamaica Ash & Rubbish Removal




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 21 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 82 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.15     Jeffery P. Johnson                                                                 Schedule D, line
    1        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.54
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Jan-Pro of Capital District



    3.15     Jeffery P. Johnson                                                                 Schedule D, line
    2        72 Mistuxet Avenue                                                                 Schedule E/F, line  4.55
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              JLV General Construction



    3.15     Jeffery P. Johnson                                                                 Schedule D, line
    3        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.58
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Kabbage Inc.



    3.15     Jeffery P. Johnson                                                                 Schedule D, line
    4        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.59
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Keating Inc.



    3.15     Jeffery P. Johnson                                                                 Schedule D, line
    5        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.60
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Kevin Soto



    3.15     Jeffery P. Johnson                                                                 Schedule D, line
    6        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.61
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Lasting Images



    3.15     Jeffery P. Johnson                                                                  Schedule D, line
    7        72 Mistuxet Avenue                                                                  Schedule E/F, line  4.62
             Mystic, CT 06355
                                                                                                 Schedule G
                                                                                              Liberty Mutual Insurance



    3.15     Jeffery P. Johnson                                                                 Schedule D, line
    8        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.63
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              M2 Lease Fund LLC




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 22 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 83 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.15     Jeffery P. Johnson                                                                 Schedule D, line
    9        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.64
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Material Testing Inc.



    3.16     Jeffery P. Johnson                                                                 Schedule D, line
    0        72 Mistuxet Avenue                                                                 Schedule E/F, line   4.65
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Mattern Construction Inc.



    3.16     Jeffery P. Johnson                                                                  Schedule D, line
    1        72 Mistuxet Avenue                                                                  Schedule E/F, line   4.66
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Milan Patel



    3.16     Jeffery P. Johnson                                                                 Schedule D, line
    2        72 Mistuxet Avenue                                                                 Schedule E/F, line  4.67
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Mount Castle Corporation



    3.16     Jeffery P. Johnson                                                                 Schedule D, line
    3        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.68
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              MTG Electric



    3.16     Jeffery P. Johnson                                                                 Schedule D, line
    4        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.69
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Murtha Cullina LLP



    3.16     Jeffery P. Johnson                                                                 Schedule D, line
    5        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.70
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Nelson & Pope Engineers



    3.16     Jeffery P. Johnson                                                                 Schedule D, line
    6        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.71
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              New England In Touch




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 23 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 84 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.16     Jeffery P. Johnson                                                                 Schedule D, line   2.1
    7        72 Mistuxet Avenue                                                                 Schedule E/F, line
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              NewRez



    3.16     Jeffery P. Johnson                                                                 Schedule D, line
    8        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.72
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              North American Capacity



    3.16     Jeffery P. Johnson                                                                 Schedule D, line
    9        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.73
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              North American Specialty



    3.17     Jeffery P. Johnson                                                                 Schedule D, line
    0        72 Mistuxet Avenue                                                                 Schedule E/F, line  4.74
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              North American Surety Group



    3.17     Jeffery P. Johnson                                                                 Schedule D, line
    1        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.75
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Park Roway Inc.



    3.17     Jeffery P. Johnson                                                                 Schedule D, line
    2        72 Mistuxet Avenue                                                                 Schedule E/F, line  4.76
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Patel Construction LLC



    3.17     Jeffery P. Johnson                                                                 Schedule D, line
    3        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.77
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Peckar & Abramson



    3.17     Jeffery P. Johnson                                                                 Schedule D, line
    4        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.78
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Precision Tanks Inc.




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 24 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 85 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.17     Jeffery P. Johnson                                                                 Schedule D, line
    5        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.79
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Republicash LLC



    3.17     Jeffery P. Johnson                                                                 Schedule D, line
    6        72 Mistuxet Avenue                                                                 Schedule E/F, line  4.80
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Riverhead Building Supply Co.



    3.17     Jeffery P. Johnson                                                                 Schedule D, line
    7        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.81
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Seaward Marine Corporation



    3.17     Jeffery P. Johnson                                                                 Schedule D, line
    8        72 Mistuxet Avenue                                                                 Schedule E/F, line   4.82
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Securitas Security Services



    3.17     Jeffery P. Johnson                                                                 Schedule D, line
    9        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.83
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Security King



    3.18     Jeffery P. Johnson                                                                  Schedule D, line
    0        72 Mistuxet Avenue                                                                  Schedule E/F, line 4.84
             Mystic, CT 06355
                                                                                                 Schedule G
                                                                                              Silktown Roofing Inc.



    3.18     Jeffery P. Johnson                                                                 Schedule D, line
    1        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.85
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              SMS Services, Inc.



    3.18     Jeffery P. Johnson                                                                 Schedule D, line
    2        72 Mistuxet Avenue                                                                 Schedule E/F, line    2.2
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              State of Connecticut




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 25 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 86 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.18     Jeffery P. Johnson                                                                  Schedule D, line
    3        72 Mistuxet Avenue                                                                  Schedule E/F, line  4.86
             Mystic, CT 06355
                                                                                                 Schedule G
                                                                                              Strategic Building Solutions



    3.18     Jeffery P. Johnson                                                                 Schedule D, line
    4        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.87
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Sullivan & Merritt Inc.



    3.18     Jeffery P. Johnson                                                                  Schedule D, line
    5        72 Mistuxet Avenue                                                                  Schedule E/F, line   4.88
             Mystic, CT 06355
                                                                                                 Schedule G
                                                                                              T.F. O'Brien & Co. Inc.



    3.18     Jeffery P. Johnson                                                                 Schedule D, line
    6        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.89
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              The Hanover Insurance Group



    3.18     Jeffery P. Johnson                                                                 Schedule D, line
    7        72 Mistuxet Avenue                                                                 Schedule E/F, line  4.90
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Thomas Industrial Coatings Inc



    3.18     Jeffery P. Johnson                                                                 Schedule D, line
    8        72 Mistuxet Avenue                                                                 Schedule E/F, line    2.3
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Town of Stonington



    3.18     Jeffery P. Johnson                                                                 Schedule D, line
    9        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.91
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Trane U.S. Inc.



    3.19     Jeffery P. Johnson                                                                 Schedule D, line
    0        72 Mistuxet Avenue                                                                 Schedule E/F, line   4.92
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Travelers Alliance Group




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 26 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21   Entered 03/11/21 12:46:11               Page 87 of 127
                                                                                                                                      3/11/21 12:44PM



 Debtor 1 Kevin L. Johnson                                                               Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.19     Jeffery P. Johnson                                                                 Schedule D, line
    1        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.93
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              United Rentals



    3.19     Jeffery P. Johnson                                                                 Schedule D, line
    2        72 Mistuxet Avenue                                                                 Schedule E/F, line   4.94
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              University Sports Publications



    3.19     Jeffery P. Johnson                                                                 Schedule D, line
    3        72 Mistuxet Avenue                                                                 Schedule E/F, line    4.95
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Valley National Bank



    3.19     Jeffery P. Johnson                                                                 Schedule D, line
    4        72 Mistuxet Avenue                                                                 Schedule E/F, line  4.96
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Washington International



    3.19     Jeffery P. Johnson                                                                 Schedule D, line
    5        72 Mistuxet Avenue                                                                 Schedule E/F, line   4.97
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Welti Geotechnical P.C.



    3.19     Jeffery P. Johnson                                                                 Schedule D, line
    6        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.98
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Westport Insurance Corporation



    3.19     Jeffery P. Johnson                                                                 Schedule D, line
    7        72 Mistuxet Avenue                                                                 Schedule E/F, line 4.99
             Mystic, CT 06355
                                                                                                Schedule G
                                                                                              Yankee Remodeler of New London




Official Form 106H                                                        Schedule H: Your Codebtors                              Page 27 of 27
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 21-20237                Doc 1       Filed 03/11/21        Entered 03/11/21 12:46:11                      Page 88 of 127
                                                                                                                                               3/11/21 12:44PM




Fill in this information to identify your case:

Debtor 1                      Kevin L. Johnson

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF CONNECTICUT

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name                                                  Doyon Technical Services

       Occupation may include student        Employer's address                                               3450 S. 344th Way
       or homemaker, if it applies.                                                                           Suite 100
                                                                                                              Auburn, WA 98001

                                             How long employed there?                                                  1 1/2 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00     $         9,583.34

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00            $   9,583.34




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
       Case 21-20237             Doc 1        Filed 03/11/21           Entered 03/11/21 12:46:11                           Page 89 of 127
                                                                                                                                                    3/11/21 12:44PM




Debtor 1   Kevin L. Johnson                                                                      Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $         9,583.34

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00   $          1,441.57
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00   $              0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00   $              0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00   $              0.00
     5e.    Insurance                                                                     5e.        $              0.00   $            676.43
     5f.    Domestic support obligations                                                  5f.        $              0.00   $              0.00
     5g.    Union dues                                                                    5g.        $              0.00   $              0.00
     5h.    Other deductions. Specify: WA Labor and Industries                            5h.+       $              0.00 + $            102.98
            WA Paid FML-EE                                                                           $              0.00   $             24.16
            Dental                                                                                   $              0.00   $            124.37
            life                                                                                     $              0.00   $            202.17
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $        2,571.68
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $        7,011.66
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $               0.00
     8b. Interest and dividends                                                           8b.        $              0.00     $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $               0.00
     8d. Unemployment compensation                                                        8d.        $              0.00     $               0.00
     8e. Social Security                                                                  8e.        $              0.00     $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                 0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                 0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00     $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $                 0.00 + $          7,011.66 = $           7,011.66
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                       0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $           7,011.66
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                        page 2
     Case 21-20237                   Doc 1         Filed 03/11/21                   Entered 03/11/21 12:46:11                    Page 90 of 127
                                                                                                                                                      3/11/21 12:44PM




Fill in this information to identify your case:

Debtor 1                 Kevin L. Johnson                                                                     Check if this is:
                                                                                                                  An amended filing
Debtor 2                                                                                                          A supplement showing postpetition chapter
(Spouse, if filing)                                                                                               13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF CONNECTICUT                                                       MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.    Fill out this information for     Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                     each dependent..............      Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                         No
      dependents names.                                                                                                                        Yes
                                                                                                                                               No
                                                                                                                                               Yes
                                                                                                                                               No
                                                                                                                                               Yes
                                                                                                                                               No
                                                                                                                                               Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                          Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                             4. $                            1,194.48

      If not included in line 4:

      4a. Real estate taxes                                                                                  4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                       4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                      4c.    $                           150.00
      4d. Homeowner’s association or condominium dues                                                        4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                              5.    $                             0.00




Official Form 106J                                                    Schedule J: Your Expenses                                                            page 1
      Case 21-20237                Doc 1         Filed 03/11/21               Entered 03/11/21 12:46:11                         Page 91 of 127
                                                                                                                                                           3/11/21 12:44PM




Debtor 1     Kevin L. Johnson                                                                          Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 278.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  60.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 230.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                550.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 25.00
10.   Personal care products and services                                                    10. $                                                  25.00
11.   Medical and dental expenses                                                            11. $                                                 100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 300.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  25.00
14.   Charitable contributions and religious donations                                       14. $                                                  25.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                   27.79
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  378.58
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: vehicle taxes                                                                 16. $                                                  59.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                   0.00
      20b. Real estate taxes                                                               20b. $                                                   0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                   0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                   0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                   0.00
21.   Other: Specify:    husband's expenses to live out of state                             21. +$                                             1,400.00
      husband's repayment obligation to IRS                                                       +$                                            1,666.00
      husband's car payment                                                                       +$                                              540.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       7,033.85
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       7,033.85
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               7,011.66
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              7,033.85

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 -22.19

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
          Case 21-20237                   Doc 1          Filed 03/11/21         Entered 03/11/21 12:46:11                   Page 92 of 127
                                                                                                                                                     3/11/21 12:44PM




 Fill in this information to identify your case:

 Debtor 1                    Kevin L. Johnson
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF CONNECTICUT

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Kevin L. Johnson                                                      X
              Kevin L. Johnson                                                          Signature of Debtor 2
              Signature of Debtor 1

              Date       March 11, 2021                                                 Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
          Case 21-20237                    Doc 1         Filed 03/11/21             Entered 03/11/21 12:46:11                      Page 93 of 127
                                                                                                                                                            3/11/21 12:44PM




 Fill in this information to identify your case:

 Debtor 1                  Kevin L. Johnson
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF CONNECTICUT

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                              $0.00          Wages, commissions,                $18,812.32
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21             Entered 03/11/21 12:46:11                       Page 94 of 127
                                                                                                                                                           3/11/21 12:44PM

 Debtor 1      Kevin L. Johnson                                                                            Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                              Wages, commissions,                         $2,200.00           Wages, commissions,              $27,074.56
 (January 1 to December 31, 2020 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21             Entered 03/11/21 12:46:11                        Page 95 of 127
                                                                                                                                                            3/11/21 12:44PM

 Debtor 1      Kevin L. Johnson                                                                            Case number (if known)



8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Corepointe Insurance Co. et al v                          Contract                   Judicial District of New                    Pending
       Johnson, Kevin                                                                       London                                      On appeal
                                                                                            Attn: Clerk
                                                                                                                                        Concluded
                                                                                            70 Huntington Street
                                                                                            New London, CT 06320

       North American Specialty                                  Contract                   U.S. District Court                         Pending
       Insurance Company v Cambridge                                                        District of Connecticut                     On appeal
       Marine Construction Inc. et al                                                       141 Church Street
                                                                                                                                        Concluded
       3:20-CV-00352-VAB                                                                    New Haven, CT 06510


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                 Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21             Entered 03/11/21 12:46:11                       Page 96 of 127
                                                                                                                                                        3/11/21 12:44PM

 Debtor 1      Kevin L. Johnson                                                                            Case number (if known)



 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                  Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                       Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                  loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Novak Law Office, PC                                          retainer and filing fees                                 10/19/2020               $2,835.00
       280 Adams Street
       Manchester, CT 06042


       MoneySharp Credit Counseling                                  credit counseling class                                  10/26/2020                   $10.00
       222 Merchandise Mart Plaza
       Suite 1225
       Chicago, IL 60654


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
                                                                                                                              made


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21              Entered 03/11/21 12:46:11                      Page 97 of 127
                                                                                                                                                      3/11/21 12:44PM

 Debtor 1      Kevin L. Johnson                                                                            Case number (if known)



18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or     Date transfer was
       Address                                                       property transferred                       payments received or debts   made
                                                                                                                paid in exchange
       Person's relationship to you
       Avidia Bank                                                   $40,651.47 transferred to                  paid off $4 million dollar   11/10/2020
       Attn: President                                               settle second mortgage                     second mortgage
       42 Main St                                                    claim                                      guarantee of business
       Hudson, MA 01749                                                                                         debt

       2nd mortgage holder on home


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                       Date Transfer was
                                                                                                                                             made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was          Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,         before closing or
       Code)                                                                                                            moved, or                      transfer
                                                                                                                        transferred
       Chelsea Groton Bank                                       XXXX-4764                    Checking                  October 2020                       $0.00
       Attn: President                                                                        Savings
       904 Poquonock Road
                                                                                              Money Market
       Groton, CT 06340
                                                                                              Brokerage
                                                                                              Other

       Morgan Stanley                                            XXXX-2370                    Checking                  October 2020               $40,651.47
       Attn: President                                                                        Savings
       2000 Westchester Avenue                                                                Money Market
       Purchase, NY 10057                                                                     Brokerage
                                                                                              Other


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?            Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                            have it?
                                                                     State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
        Case 21-20237                    Doc 1           Filed 03/11/21               Entered 03/11/21 12:46:11                          Page 98 of 127
                                                                                                                                                          3/11/21 12:44PM

 Debtor 1      Kevin L. Johnson                                                                                 Case number (if known)



22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents              Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                        have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

       Putnam Investments                                                                                       529 College Account for                   Unknown
       Attn: President                                                                                          benefit of daughter
       P.O. Box 219697
       Kansas City, MO 64121


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                 Status of the
       Case Number                                                   Name                                                                          case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
        Case 21-20237                     Doc 1          Filed 03/11/21             Entered 03/11/21 12:46:11                       Page 99 of 127
                                                                                                                                                         3/11/21 12:44PM

 Debtor 1      Kevin L. Johnson                                                                            Case number (if known)



 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business             Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                 Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 21-20237                    Doc 1          Filed 03/11/21 Entered 03/11/21 12:46:11                             Page 100 of
                                                                            127                                                                    3/11/21 12:44PM

 Debtor 1      Kevin L. Johnson                                                                            Case number (if known)




 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Kevin L. Johnson
 Kevin L. Johnson                                                        Signature of Debtor 2
 Signature of Debtor 1

 Date     March 11, 2021                                                 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                  Case 21-20237                 Doc 1          Filed 03/11/21 Entered 03/11/21 12:46:11                     Page 101 of
                                                                            127                                                                  3/11/21 12:44PM




 Fill in this information to identify your case:

 Debtor 1                 Kevin L. Johnson
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF CONNECTICUT

 Case number
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         NewRez                                               Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of       72 Mistuxet Avenue Mystic, CT                      Reaffirmation Agreement.
    property             06355 New London County                            Retain the property and [explain]:
    securing debt:                                                        retain and pay

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:                                                                                                            No
 Description of leased
 Property:                                                                                                                 Yes

 Lessor's name:                                                                                                            No
 Description of leased
 Property:                                                                                                                 Yes

 Lessor's name:                                                                                                            No

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               Case 21-20237                    Doc 1          Filed 03/11/21 Entered 03/11/21 12:46:11                        Page 102 of
                                                                            127                                                              3/11/21 12:44PM




 Debtor 1      Kevin L. Johnson                                                                      Case number (if known)


 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                              page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 21-20237                    Doc 1          Filed 03/11/21 Entered 03/11/21 12:46:11                       Page 103 of
                                                                            127                                                             3/11/21 12:44PM




 Debtor 1      Kevin L. Johnson                                                                      Case number (if known)




 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Kevin L. Johnson                                                         X
       Kevin L. Johnson                                                                 Signature of Debtor 2
       Signature of Debtor 1

       Date        March 11, 2021                                                   Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                             page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 21-20237                    Doc 1          Filed 03/11/21 Entered 03/11/21 12:46:11                  Page 104 of
                                                                            127                                                         3/11/21 12:44PM




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $78   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $338      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their non-exempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                        page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
               Case 21-20237                    Doc 1          Filed 03/11/21 Entered 03/11/21 12:46:11                      Page 105 of
                                                                            127                                                              3/11/21 12:44PM




        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $571    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,738    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                             page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 21-20237                    Doc 1          Filed 03/11/21 Entered 03/11/21 12:46:11                      Page 106 of
                                                                            127                                                              3/11/21 12:44PM



        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $78       administrative fee                                          factors.
                   $278       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $78       administrative fee                                                 fiduciary capacity,
                   $313       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                             page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 21-20237                    Doc 1          Filed 03/11/21 Entered 03/11/21 12:46:11                   Page 107 of
                                                                            127                                                             3/11/21 12:44PM



                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/forms/bankruptcy-forms                                           agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                                          case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
 Bankruptcy crimes have serious consequences                                              days before you file your bankruptcy petition. This
                                                                                          briefing is usually conducted by telephone or on the
        If you knowingly and fraudulently conceal assets                                  Internet.
        or make a false oath or statement under penalty
        of perjury—either orally or in writing—in                                         In addition, after filing a bankruptcy case, you generally
        connection with a bankruptcy case, you may be                                     must complete a financial management instructional
        fined, imprisoned, or both.                                                       course before you can receive a discharge. If you are
                                                                                          filing a joint case, both spouses must complete the
        All information you supply in connection with a                                   course.
        bankruptcy case is subject to examination by the
        Attorney General acting through the Office of the                                 You can obtain the list of agencies approved to provide
        U.S. Trustee, the Office of the U.S. Attorney, and                                both the briefing and the instructional course from:
        other offices and employees of the U.S.                                           http://www.uscourts.gov/services-forms/bankruptcy/cre
        Department of Justice.                                                            dit-counseling-and-debtor-education-courses.

 Make sure the court has your mailing address                                             In Alabama and North Carolina, go to:
                                                                                          http://www.uscourts.gov/services-forms/bankruptcy/cre
 The bankruptcy court sends notices to the mailing                                        dit-counseling-and-debtor-education-courses.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 21-20237                    Doc 1          Filed 03/11/21 Entered 03/11/21 12:46:11                         Page 108 of
                                                                            127                                                                  3/11/21 12:44PM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     District of Connecticut
 In re       Kevin L. Johnson                                                                                 Case No.
                                                                               Debtor(s)                      Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     2,500.00
             Prior to the filing of this statement I have received                                        $                     2,500.00
             Balance Due                                                                                  $                        0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Reference is hereby made to the Bankruptcy Retainer Agreement dated October 26, 2020 for description of
                 services and compensation to be paid.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               All services contemplated to be provided by the undersigned attorney shall be and are hereby limited to legal
               representation afforded the client in the United States Bankruptcy Courts, District of Connecticut pertaining to
               the Chapter 7 case described above. Under no cirumstances shall this agreement be construed to impose a
               professional obligation or duty upon the attorney to represent the client in related or unrelated matters which
               matters are in the proper jurisdiction of the Superior Courts of the State of Connecticut.

                  Representation of the Debtor in an adversary proceeding and/or a contested matter including but not limited to
                  motion pursuant to sec. 522(f) and sec. 506 requries a separate attorney's fee to be paid on an hourly rate retainer
                  basis, which is in addition to the fee referenced in this Disclosure of Compensation of Attorney for Debtor. The
                  undersigned attorney is not responsible, nor obligated to any way, to undertake representation of the Debtor in
                  any adversary proceeding, unless separately retained to do so.
                                                                        CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 11, 2021                                                           /s/ Anthony S. Novak
     Date                                                                     Anthony S. Novak
                                                                              Signature of Attorney
                                                                              Novak Law Office, P.C.
                                                                              280 Adams Street
                                                                              Manchester, CT 06042
                                                                              860-432-7710 Fax: 860-432-7724
                                                                              anthonysnovak@aol.com
                                                                              Name of law firm



Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               Case 21-20237                    Doc 1          Filed 03/11/21 Entered 03/11/21 12:46:11        Page 109 of
                                                                            127                                                 3/11/21 12:44PM




                                                               United States Bankruptcy Court
                                                                     District of Connecticut
 In re      Kevin L. Johnson                                                                    Case No.
                                                                                Debtor(s)       Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: March 11, 2021                                                /s/ Kevin L. Johnson
                                                                     Kevin L. Johnson
                                                                     Signature of Debtor




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
    Case 21-20237   Doc 1   Filed 03/11/21 Entered 03/11/21 12:46:11   Page 110 of
                                         127


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       1st Global Capital LLC
                       Attn: President
                       1250 East Hallandale
                       Beach Blvd Suite 903
                       Hallandale, FL 33009


                       3 Shaws Cove
                       Attn: Rimco
                       116 Gristmill Lane
                       Great Neck, NY 11023


                       400 Northampton LP
                       Attn: President
                       400 Northampton Street 708
                       Easton, PA 18042


                       A & M Pump & Motor
                       Attn: President
                       42B East 2nd Street
                       Mineola, NY 11501


                       Accurate Pest Control LLC
                       Attn: President
                       1161 Curry Road
                       Schenectady, NY 12306


                       Ace Consulting
                       Attn: President
                       103 Deerfield Circle
                       Nicholasville, KY 40356


                       Admiral Insurance Company
                       Attn: President
                       NW5117
                       P.O. Box 1450
                       Minneapolis, MN 55485


                       Admiral Insurance Company
                       Attn: President
                       1000 Howard Blvd Suite 300
                       P.O. Box 5430
                       Mount Laurel, NJ 08054


                       ADP LLC
                       Attn: President
                       P.O. Box 842875
                       Boston, MA 02284
Case 21-20237   Doc 1   Filed 03/11/21 Entered 03/11/21 12:46:11   Page 111 of
                                     127



                   ADP, LLC
                   Attn: President
                   1851 N. Resler Drive
                   MS-100
                   El Paso, TX 79912


                   Altus GTS Inc.
                   Attn: President
                   2400 Veterans Memorial Blvd
                   Suite 300
                   Kenner, LA 70062


                   American Arrow Associates LLC
                   Attn: Presidet
                   1589 SW Balmoral Trace
                   Stuart, FL 34997


                   American Copy Service Center
                   Attn: President
                   2095 S. Main Street
                   Waterbury, CT 06706


                   American Express
                   Attn: President
                   PO Box 981537
                   El Paso, TX 79998


                   American Express
                   Attn: President
                   PO Box 297871
                   Fort Lauderdale, FL 33329


                   Aquarion Water Company
                   Attn: President
                   PO Box 10010
                   Lewiston, ME 04243


                   Atlas Metal Works LLC
                   Attn: President
                   48 Commerce Way
                   South Windsor, CT 06074


                   Automatic Temperature Controls
                   Attn: President
                   95 Connecticut Street
                   Cranston, RI 02920
Case 21-20237   Doc 1   Filed 03/11/21 Entered 03/11/21 12:46:11   Page 112 of
                                     127



                   Avidia Bank
                   Attn: President
                   42 Main St
                   Hudson, MA 01749


                   Avidia Bank
                   Attn: Avnish Puri
                   100 East Main Street
                   Westborough, MA 01581


                   BAE Systems Jacksonville Ship
                   Repair LLC
                   Attn: President
                   8500 Heckscher Drive
                   Jacksonville, FL 32226


                   Bank of America
                   Attn President
                   P. O. Box 31785
                   Tampa, FL 33631


                   Benefit Reports, Inc.
                   attn: President
                   554 Washington Street
                   Wellesley, MA 02482


                   Bluetarp Financial Inc.
                   Attn: President
                   One Monument Square #800
                   Portland, ME 04101


                   Box Inc.
                   Attn: President
                   900 Jefferson Avenue
                   Redwood City, CA 94063


                   Butler Manufacturing
                   Attn: Bonnie Long
                   400 N. Weaber
                   Annville, PA 17003


                   Butler Manufacturing
                   Attn: President
                   1540 Genessee Street
                   Kansas City, MO 64102
Case 21-20237   Doc 1   Filed 03/11/21 Entered 03/11/21 12:46:11   Page 113 of
                                     127



                   Cambridge Marine Construction
                   3 Shaws Cove
                   Suite 201
                   New London, CT 06320


                   Caterpillar Financial Services
                   Attn: President
                   2120 West End Avenue
                   Nashville, TN 37203


                   Christine Sciarrino Esq
                   Asst. U.S. Attorney
                   1000 Lafayette Blvd
                   10th Floor
                   Bridgeport, CT 06601


                   Cluff Carpet One
                   Attn: President
                   118 Cross Road
                   Waterford, CT 06385


                   Colonna Masonry Concrete &
                   Asphalt Paving LLC
                   Attn: President
                   160 Fresh Meadow Road
                   West Haven, CT 06516


                   Commerce & Industry Insurance
                   Company
                   Attn: President
                   175 Water St. 18th Floor
                   New York, NY 10038


                   Corepointe Insurance Company
                   Attn: President
                   17771 Cowan
                   Suite 100
                   Irvine, CA 92614


                   Corepointe Insurance Company
                   Attn: President
                   P.O. Box 34526
                   Seattle, WA 98124
Case 21-20237   Doc 1   Filed 03/11/21 Entered 03/11/21 12:46:11   Page 114 of
                                     127



                   Corporation Service Co.
                   Attn President
                   P. O. Box 2576
                   Springfield, IL 62708


                   De Lage Landen Financial
                   Services Inc.
                   Attn: President
                   49 Walpole Street
                   Norwood, MA 02062


                   Deborah L. Dorio
                   Pease & Dorio
                   316 Main Street
                   Farmington, CT 06032


                   Demetrius Gray
                   McCarthy Burgess & Wolff
                   The MB&W Building
                   26000 Cannon Road
                   Cleveland, OH 44146


                   DeSanctis Insurance Agency Inc
                   attn: President
                   100 Unicorn Park Drive
                   Woburn, MA 01801


                   DeSanctis Insurance Agency Inc
                   Attn: President
                   100 Unicorn Park Drive
                   2nd Floor
                   Woburn, MA 01801


                   Developers Surety & Indemnity
                   Attn: President
                   P.O. Box 34526
                   Seattle, WA 98124


                   Donald Meklin & Sons
                   Excavating LLC
                   Attn: President
                   67 Front Street
                   Rockland, ME 04841
Case 21-20237   Doc 1   Filed 03/11/21 Entered 03/11/21 12:46:11   Page 115 of
                                     127



                   E2 Engineers LLC
                   Attn: President
                   488 Montauk Avenue
                   New London, CT 06320


                   East Coast Mechanical
                   Contracting Corp.
                   Attn: President
                   340 Jackson Avenue
                   Bronx, NY 10454


                   ECC & Assocates
                   Attn: President
                   26 Railroad Avenue
                   Babylon, NY 11702


                   Ekta Patel
                   7 Londonderry Lane
                   Georgetown, MA 01833


                   Elisabeth Googins
                   118 Bowman Road
                   Belton, SC 29627


                   Enerflex Energy Systems Inc.
                   Attn: President
                   10815 Telge Road
                   Houston, TX 77095


                   Erica Gesing
                   Zwicker & Assoc.
                   1699 King Street
                   #207
                   Enfield, CT 06082


                   Everett Co-Operative Bank
                   Attn: President
                   419 Broadway
                   Everett, MA 02149


                   Farrell Smith O'Connell LLP
                   Attn: Managing Partner
                   2355 Main Street
                   P.O. Box 186
                   South Chatham, MA 02659
Case 21-20237   Doc 1   Filed 03/11/21 Entered 03/11/21 12:46:11   Page 116 of
                                     127



                   FGS, Inc.
                   Attn: President
                   136 Maine Avenue
                   Bangor, ME 04401


                   FGS, Inc.
                   Attn: President
                   P.O. Box 2097
                   Bangor, ME 04402


                   Five Star Mechanical Inc.
                   Attn: President
                   198 Jericho Turnpike
                   Suite 2
                   Mineola, NY 11501


                   Foos Fire Inc.
                   Attn: President
                   12-4 Technology Drive
                   East Setauket, NY 11733


                   Forward Financing
                   Attn: President
                   100 Summer St #1175
                   Boston, MA 02110


                   Frank M. Putorti Jr.
                   Attn: Managing Partner
                   1338 Union Street
                   Schenectady, NY 12308


                   Gannett Fleming Engineers &
                   Architects P.C.
                   Attn: President
                   P.O. Box 829160
                   Philadelphia, PA 19182


                   Gannett Fleming Engineers &
                   Architects P.C.
                   Attn: President
                   P.O. Box 67100
                   Harrisburg, PA 17106


                   Garon Camassar
                   Dubicki & Camassar LLP
                   181 Broad Street
                   New London, CT 06320
Case 21-20237   Doc 1   Filed 03/11/21 Entered 03/11/21 12:46:11   Page 117 of
                                     127



                   Genise W. Teich
                   c/o Corepointe Insurance Co.
                   17771 Cowan
                   Suite 100
                   Irvine, CA 92614


                   Gregory A. Ramsey
                   Twomey & Ramsey LLP
                   76 Woodland Street
                   Suite 203
                   Methuen, MA 01844


                   Gregory P. Carnese
                   P.O. Box 392
                   Old Lyme, CT 06371


                   Hamptons Carpet One
                   Attn: Manager
                   675 North Sea Road
                   Southampton, NY 11968


                   Heartland EMS Inc.
                   Attn: Beth Ballard
                   P.O. Box 636
                   256 Lucas Road
                   Cochran, GA 31014


                   HEMSGA
                   Attn: President
                   105 Hillcrest Drive
                   Cochran, GA 31014


                   HEMSGA
                   Attn: President
                   P.O. Box 25
                   Cochran, GA 31014


                   HHC One Cambridge LLC
                   c/o Patel Construction LLC
                   27 Congress Street
                   Salem, MA 01970


                   Howard Kantrovitz
                   Gesmonde Pietrosimone &
                   Sgrignari LLC
                   3127 Whitney Avenue
                   Hamden, CT 06518
Case 21-20237   Doc 1   Filed 03/11/21 Entered 03/11/21 12:46:11   Page 118 of
                                     127



                   Hy-Cert Services
                   Attn: President
                   122 Cain Drive
                   Brentwood, NY 11717


                   Insco Insurance Services Inc.
                   Attn: President
                   200 Cherrington Parkway
                   Coraopolis, PA 15108


                   Internal Revenue Service
                   Attn: Special Procedures
                   135 High Street, Stop 155
                   Hartford, CT 06103


                   Island Fire Life Safety Co.
                   Attn: President
                   630 Broadway Avenue
                   Suite 1
                   Holbrook, NY 11741


                   J. Wise & Company LLC
                   Attn: President
                   1003 Morgantown Road
                   Shillington, PA 19607


                   Jamaica Ash & Rubbish Removal
                   Attn: President
                   P.O. Box 833
                   Westbury, NY 11590


                   Jan-Pro of Capital District
                   Attn: President
                   423-A New Karner Road
                   Albany, NY 12205


                   Jeffery P. Johnson
                   72 Mistuxet Avenue
                   Mystic, CT 06355


                   Jennifer V. Doran
                   Hinckley Allen
                   28 State Street
                   Boston, MA 02109
Case 21-20237   Doc 1   Filed 03/11/21 Entered 03/11/21 12:46:11   Page 119 of
                                     127



                   JLV General Construction
                   Attn: President
                   123 Stratford Avenue
                   Williston Park, NY 11596


                   Jomax Recovery Service
                   Attn: President
                   9242 W. Union Hills Drive
                   Suite 102
                   Peoria, AZ 85382


                   Jonathan D. Brown Esq,
                   737 Roanoke Avenue
                   Riverhead, NY 11901


                   Jordan Googins
                   29 Wintergreen Drive
                   Quaker Hill, CT 06375


                   Joshua A. Gildea
                   Fitzpatrick Lentz & Bubba PC
                   4001 Schoolhouse Lane
                   P.O. Box 219
                   Center Valley, PA 18034


                   Jpmcb-Card Services
                   Attn: President
                   P.O. Box 15369
                   Wilmington, DE 19850


                   Kabbage Inc.
                   Attn: President
                   P.O. Box 77081
                   Atlanta, GA 30357


                   Keating Inc.
                   Attn: President
                   144 Turnpike Road
                   Suite 150
                   Southborough, MA 01772


                   Kevin Soto
                   c/o Gambeski & Frum
                   Attn: Managing Partner
                   565 Taxter Road
                   Elmsford, NY 10523
Case 21-20237   Doc 1   Filed 03/11/21 Entered 03/11/21 12:46:11   Page 120 of
                                     127



                   Kevin Warren
                   Hutchinson Warren & Assoc
                   122 South Rawles Street
                   Suite 200
                   Romeo, MI 48065


                   Lasting Images
                   Atn: President
                   166 Nancy Drive
                   East Meadow, NY 11554


                   Lauren Hatch, Esq
                   Forward Financing LLC
                   100 Summer Street
                   Suite 1175
                   Boston, MA 02110


                   Liberty Mutual Insurance
                   Attn: President
                   17771 Cowan
                   Suite 200
                   Irvine, CA 92614


                   Liberty Mutual Surety Claims
                   Attn: President
                   P.O. Box 34526
                   Seattle, WA 98124


                   Liberty Mutual Surety Claims
                   Attn: Genise W. Teich
                   17771 Cowan
                   Suite 100
                   Irvine, CA 92614


                   Lyon Collection Services Inc.
                   Attn: President
                   7924 West Sahara Avenue
                   Las Vegas, NV 89117


                   M2 Lease Fund LLC
                   Attn: President
                   175 Patrick Blvd
                   Suite 140
                   Brookfield, WI 53045
Case 21-20237   Doc 1   Filed 03/11/21 Entered 03/11/21 12:46:11   Page 121 of
                                     127



                   Mark S. Zamarka
                   Waller Smith & Palmre P.C.
                   52 Eugene O'Neill Drive
                   P.O. Box 88
                   New London, CT 06320


                   Material Testing Inc.
                   Attn: President
                   55 Laura Street
                   East Haven, CT 06512


                   Mattern Construction Inc.
                   Attn: President
                   26M Bushnell Hollow Road
                   Baltic, CT 06330


                   Matthew M. Horowitz, Esq.
                   Wolf, Horowitz & Etlinger LLC
                   750 Main Street
                   Suite 606
                   Hartford, CT 06103


                   Milan Patel
                   7 Londonderry Lane
                   Georgetown, MA 01833


                   Mount Castle Corporation
                   Attn: President
                   45 Richards Grove Road
                   Waterford, CT 06375


                   MTG Electric
                   Attn: President
                   3 Stevens Court
                   Saratoga Springs, NY 12866


                   Murtha Cullina LLP
                   Attn: Managing Partner
                   Dept. 101011
                   P.O. Box 150435
                   Hartford, CT 06115


                   National Union
                   Attn: Manager
                   22427 Network Place
                   Chicago, IL 60673
Case 21-20237   Doc 1   Filed 03/11/21 Entered 03/11/21 12:46:11   Page 122 of
                                     127



                   Nelson & Pope Engineers
                   & Surveyors
                   572 Walt Whitman Road
                   Melville, NY 11747


                   New England In Touch
                   Attn: President
                   255 Quaker Lane
                   West Warwick, RI 02893


                   NewRez
                   Attn: President
                   P.O. Box 8068
                   Virginia Beach, VA 23450


                   North American Capacity
                   Insurance Company
                   Attn: President
                   1450 American Lane 11th Floor
                   Schaumburg, IL 60173


                   North American Specialty
                   Insurance Company
                   Attn: President
                   1450 American Lane 11th Fl
                   Schaumburg, IL 60173


                   North American Surety Group
                   Attn: President
                   475 N. Martingale Road
                   Suite 850
                   Schaumburg, IL 60173


                   Park Roway Inc.
                   Attn: President
                   51 Norwich Road
                   Quaker Hill, CT 06375


                   Patel Construction LLC
                   Attn: President
                   27 Conress Street
                   Salem, MA 01970


                   Peckar & Abramson
                   Attn: Managing Partner
                   70 Grand Avenue
                   River Edge, NJ 07661
Case 21-20237   Doc 1   Filed 03/11/21 Entered 03/11/21 12:46:11   Page 123 of
                                     127



                   Peter Gutowski
                   Freehill Hogan & Mahar LLP
                   80 Pine Street
                   25th Floor
                   New York, NY 10005


                   Peter Strniste Jr.
                   Gordon & Rees LP
                   95 Glastonbury Boulevard
                   Suite 206
                   Glastonbury, CT 06033


                   Precision Tanks Inc.
                   Attn: President
                   105 Jackson Street
                   P.O. Box 257
                   Thompson, IA 50478


                   Republicash LLC
                   Attn: President
                   682 Main Street
                   South Portland, ME 04106


                   Riverhead Building Supply Co.
                   Attn: President
                   250 David Court
                   Calverton, NY 11933


                   Seaward Marine Corporation
                   Attn: President
                   1500-B Steel Street
                   Chesapeake, VA 23323


                   Securitas Security Services
                   Attn; Clerk
                   255 Pitkin Street
                   F1
                   East Hartford, CT 06108


                   Security King
                   Attn: President
                   6 Hedge Lane
                   Merrick, NY 11566
Case 21-20237   Doc 1   Filed 03/11/21 Entered 03/11/21 12:46:11   Page 124 of
                                     127



                   Selective Insurance Company of
                   America
                   Attn: Stasia Kelly
                   P.O.Box 7258
                   London, KY 40742


                   Silktown Roofing Inc.
                   Attn: President
                   27 Pleasant Street
                   Manchester, CT 06040


                   SMS Services, Inc.
                   Attn: President
                   207A East St
                   Methuen, MA 01844


                   State of Connecticut
                   Dept. of Revenue Services
                   C&E Division, Bankruptcy Unit
                   450 Columbus Blvd., Suite 1
                   Hartford, CT 06103


                   State of Connecticut
                   Department of Revenue Services
                   Operations Div.
                   P. O. Box 5089
                   Hartford, CT 06102


                   Stephanie King
                   Altus Receivables Managment
                   2400 Veterans Blvd
                   Suite 300
                   Kenner, LA 70062


                   Strategic Building Solutions
                   Attn: President
                   135 New Rd #2
                   Madison, CT 06443


                   Sullivan & Merritt Inc.
                   Attn: President
                   91 Freedom Pkwy
                   Hermon, ME 04401
Case 21-20237   Doc 1   Filed 03/11/21 Entered 03/11/21 12:46:11   Page 125 of
                                     127



                   T.F. O'Brien & Co. Inc.
                   Attn: President
                   100 Denton Avenue
                   New Hyde Park, NY 11040


                   The Hanover Insurance Group
                   Attn: President
                   P.O. Box 58005
                   Charlotte, NC 28285


                   Theresa A. Koppanati Esq.
                   Baker Braverman & Barbadoro
                   300 Crown Colony Drive
                   Suite 500
                   Quincy, MA 02169


                   Thomas Industrial Coatings Inc
                   Attn: President
                   2070 Hwy Z
                   Pevely, MO 63070


                   Timothy J. Lee
                   Fasano Ippolito Lee &
                   Florentine LLC
                   388 Orange Street
                   New Haven, CT 06511


                   Town of Stonington
                   Attn: Tax Collector
                   152 Elm Street
                   Stonington, CT 06378


                   Trane U.S. Inc.
                   Attn: President
                   3600 Pammel Creek Road
                   La Crosse, WI 54601


                   Travelers Alliance Group
                   Attn: President
                   P.O. Box 7064
                   San Francisco, CA 94120


                   United Rentals
                   Attn: President
                   6125 Lakeview Road
                   Suite 300
                   Charlotte, NC 28269
Case 21-20237   Doc 1   Filed 03/11/21 Entered 03/11/21 12:46:11   Page 126 of
                                     127



                   United States of America
                   Internal Revenue Service
                   Centralized Insolvency Office
                   P.O. Box 21126
                   Philadelphia, PA 19114


                   United States of America
                   Internal Revenue Service
                   Centralized Insolvency Office
                   P.O. Box 7346
                   Philadelphia, PA 19101


                   University Sports Publications
                   Attn: President
                   33 Dixwell Avenue
                   Dept. 323
                   New Haven, CT 06511


                   Valley National Bank
                   Attn: President
                   1400 Valley Road
                   Wayne, NJ 07470


                   Visual Edge Inc.
                   attn: President
                   L-3757
                   Columbus, OH 43260


                   Washington International
                   Insurance Company
                   Attn: President
                   1450 American Lane 11th Floor
                   Schaumburg, IL 60173


                   Welti Geotechnical P.C.
                   Attn: President
                   227 Williams Street
                   P.O. Box 397
                   Glastonbury, CT 06033


                   Westport Insurance Corporation
                   Attn: President
                   1450 American Lane
                   11th Floor
                   Schaumburg, IL 60173
Case 21-20237   Doc 1   Filed 03/11/21 Entered 03/11/21 12:46:11   Page 127 of
                                     127



                   Willima H. Welte
                   Welte & Welte
                   13 Wood Street
                   Camden, ME 04843


                   Yankee Remodeler of New London
                   Attn: President
                   95 Truman Street
                   New London, CT 06320
